           Case 1:18-cr-00105-DAD-SKO Document 57 Filed 12/23/20 Page 1 of 1


 1   LISA C. SIMONS (290090)
     LAW OFFICE OF LISA C. SIMONS
 2   22568 Mission Boulevard #413
     Hayward, California 94541
 3   Telephone (510) 693-6161
     Facsimile (510) 727-1048
 4
     Attorney for Pedro Ayon Ramos
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                               FRESNO
10

11
     UNITED STATES OF AMERICA,                    ) Case No.: 1:18-CR-00105
12                                                )
                    Plaintiff,                    )
13                                                )
            vs.                                   ) REQUEST AND ORDER FOR EXTENSION
14                                                ) OF SURRENDER DATE
     PEDRO AYON RAMOS,                            )
15                                                )
                    Defendant.                    )
16                                                )
17
            The defendant currently has a surrender date of January 1, 2021. Due to the current
18
     COVID-19 safety considerations in custody, the defendant respectfully requests an extension of
19
     60 days to March 1, 2021. Defense counsel has informed the Assistant United States Attorney,
20
     Vincenza Rabenn of this request and she has no objections.
21

22
     Date: December 22, 2020                           ______/s/ __________________________
23                                                             Lisa C. Simons
                                                         Attorney for Pedro Ayon Ramos
24

25
     IT IS SO ORDERED.
26
        Dated:    December 23, 2020
27
                                                     UNITED STATES DISTRICT JUDGE
28




                     REQUEST AND PROPOSED ORDER TO EXTEND SURRENDER DATE- 1
